Citation Nr: 1424503	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  07-17 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Veteran represented by:  Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The appellant is a Veteran, who served on active duty from September 1978 to April 1992.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a March 2006  rating decision by the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran subsequently relocated and the Wichita, Kansas RO currently has jurisdiction of his file.  In May 2008, a videoconference hearing was before the undersigned; a transcript of the hearing is in the record.  In August 2008, the Board remanded the case to the RO for additional development.  

In September 2009, the Board promulgated a decision on three service connection issues to include that of bipolar disorder.  The Veteran appealed the Board decision to the U.S. Court of Appeal for Veterans Claims (Court), and the Court in a February 2011 Order granted a Joint Motion For An Order Vacating And Remanding The Board Decision And Incorporating The Terms Of This Remand (Joint Motion) by the parties (i.e., the Veteran and the legal representative of the VA, the Office of the General Counsel).  In granting the Joint Motion, the Court vacated the Board decision and remanded the case to the Board for action consistent with the terms of the Joint Motion.  

In August 2011, the Board remanded the case to the RO for additional development.  In that document, the Board also dismissed the Veteran's appeals seeking service connection for a low back disability and for disabilities of the feet and great toes, based on the Veteran's statement withdrawing such appeals.  As the requested development on the bipolar disorder issue has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).






FINDING OF FACT

Bipolar disorder is not shown to have had onset during service; and the Veteran's currently diagnosed bipolar disorder, first shown years after service, is not shown to be related to an injury, disease, or event in service.


CONCLUSION OF LAW

Service connection for bipolar disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letters dated in December 2004 and March 2006.  The Veteran was notified of the evidence needed to substantiate a claim of service connection for a mental disorder; that VA would obtain service records, VA records and records of other Federal agencies; and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The March 2006 notice included the elements of a service connection claim regarding the effective date of an award and the degree of disability. 

Furthermore, under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  As is noted above, the a videoconference hearing was held before the undersigned in May 2008.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veteran's Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned indicated that the hearing would focus on the issue of service connection for bipolar disorder, and discussed the elements of the claim that was lacking to substantiate the claim.  The Veteran was assisted at the hearing by his accredited representative at that time from the Nevada Office of Veterans Services (which no longer is his representative).  The representative and the undersigned asked questions to ascertain the nature and etiology of the mental disorder.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked and that might substantiate the claim.  The hearing focused on the elements necessary to substantiate the claim, particularly the Veteran's symptoms during and after service and the relationship between his current disorder and his symptoms in service.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  A deficiency in the conduct of the hearing is not alleged.  Therefore, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The RO has also obtained the Veteran's service treatment records (STRs), VA treatment records, and records from the Social Security Administration (SSA).  The Veteran has not identified any additional available evidence that remains outstanding.  

The RO arranged for the Veteran to be examined in March 2012 specifically to determine his current psychiatric diagnoses and the likelihood that they are related to his period of service.  The opinion received is adequate for rating purposes, as it reflects familiarity with the record and included a detailed explanation of rationale.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although additional VA outpatient records (dated to December 2013) were subsequently added to the claims file, such records continue to support the diagnoses and conclusions drawn by the VA examiner and do not suggest the need for a re-examination to re-visit the matter of whether the Veteran's mental disorder is related to service.  The Veteran has not identified any pertinent evidence in this matter that remains outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 
Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Veteran claims that his bipolar disorder was initially manifest during his period of service when he experienced symptoms of depression and anxiety.  To support his claim, he submitted a statement, dated in April 2007, from a VA staff psychiatrist, who found it "quite likely" that the Veteran's bipolar disorder was first manifested in the service.  At a May 2008 Board hearing, the Veteran testified about the stress and pressure placed upon him in service due to his job and raising a family.  He related that his initial symptoms of anxiety started at some point around 1988 or 1989.  He stated that he turned to marijuana in an effort to find a way to calm down.  He stated that he tested positive on a urinalysis test during service but denied using drugs and, based on several endorsements he received, there was no reason to believe that he used drugs or was an excessive drinker.  In any case, he stated he was placed in a "Substandard Performance Review Program," and his subsequent urinalyses were clean (he said he ceased using marijuana immediately after being put in the program).  He stated that the stress and anxiety that he felt in service were the same symptoms he continued to have since then.  He stated that after service, he continued to have symptoms and it was not until 2004 that his employer realized his behavior indicated he had mental problems.  He testified that he switched to alcohol to self-medicate during service and consumed increasing amounts of alcohol.  This behavior continued through 2004 when bipolar disorder was diagnosed.  He stated his first treatment was from a private physician, who prescribed Zoloft in 2003, and because the medication had no effect on him, he assumed he was not clinically depressed.  He added that his wife also had bipolar disorder, and that even though he did not discuss his symptoms with doctors after his separation from service, his wife noticed that his symptoms were similar to hers.

The Veteran's STRs are silent for complaints, findings, or a diagnosis of a psychiatric disorder.  His service personnel records include a December 1990 record that notes he was counseled regarding illicit drug use that was identified by urinalysis.  He was placed in a treatment/aftercare program.  On the basis of the STRs alone, bipolar disorder is not shown to have had onset during service, and service connection under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) is not established. 

As chronicity of a psychiatric disability in service is not adequately supported by the STRs, a showing of continuity of symptomatology after service may establish service connection.  38 C.F.R. § 3.303(b).  Postservice, VA and private medical records show that the Veteran's bipolar disorder has been diagnosed since 2004 (i.e., beginning more than 10 years after service).  The absence of continuity of symptoms for this prolonged period of time without medical complaint is persuasive evidence against continuity of symptomatology.

VA records show that in October 2004, the Veteran presented with very rapid speech.  Although the focus was not psychiatric, the examiner noted the Veteran had a family history of schizophrenia and bipolar disorder.  The assessment included rule out bipolar, depression.  A November 2004 note by the same physician shows an assessment of anxiety and history of bipolar.  A December 2004 mental health record provides no details but notes the Veteran was anxious and his mood was depressed; the assessment was bipolar II.  A March 2005 mental health note indicates the assessment had not changed, and that the Veteran needed a full diagnostic assessment.  An April 2005 mental health assessment reflects that the Veteran reported that his problems began around 1982 and increased after a 1999 car accident.  He reported that he was depressed prior to the accident and that the accident exacerbated the symptoms.  His symptoms and psychiatric history were noted, and it was indicated he first received treatment in 2004.  The clinical diagnosis was bipolar disorder, mixed.  Later, mental health treatment records through 2007 reflect no change in the diagnosis.  An April 2007 note indicates that the Veteran reported that he smoked marijuana in service to self-medicate symptoms of depression and anxiety.  The psychiatrist commented that it was quite likely that the Veteran's bipolar disorder was first manifested in the service.  
Records from SSA include an August 2005 psychological evaluation report by a licensed psychologist who reviewed VA treatment records that were provided, obtained a history from the Veteran, and examined the Veteran.  In reporting his history, the Veteran related that his problems with depression had increased since 1982 and that a motor vehicle accident in 1999 exacerbated his symptoms.  The diagnoses were bipolar disorder NOS and cannabis dependence (the frequency of his use was once per month).  

In statements and testimony, the Veteran has described the period from the time of his separation from service until his initial mental health treatment in 2004, noting that he had symptoms of bipolar disorder which increased over time and especially after a motor vehicle accident in 1999.  The Veteran is competent to describe symptoms of a mental disorder, including anxiety and depression, but competency differs from credibility and weight of the evidence.  Competency is a legal concept determining whether evidence may be considered, that is, admissible, while credibility is a factual determination going to the probative value or weight of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  In determining whether the Veteran's statements are credible, the Board may consider bias, inconsistent statements, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, and desire for monetary gain.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record).

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Upon review of the record, the Board finds that the Veteran's assertions to the effect that he has suffered with symptoms of his current mental disorder ever since service are not credible.  First, his accounts are not corroborated by contemporaneous records.  STRs showed he had a normal separation examination.  Then, for 12 years after service, there was no documentation of complaints pertaining to a mental disorder.  Even when the Veteran first appeared at the VA in October 2004 with multiple medical concerns, he did not explicitly complain of anxiety and depression, and did not report a history of mental disorder symptoms since service.  In fact, on the report of that initial visit, it was noted that the Veteran "has increased stressors in the family, all he feels is since the car accident... has difficulty focusing and has insomnia."  Further, on follow-up in the mental health clinic in December 2004, when bipolar II was diagnosed, his significant issues/symptoms/problems were noted thus:  "Probs since MVA 5 y ago; wife with mental illness; poor sleep, concentration, anorexia, denies suicide, now MJ, no alc; past hypomania; anxiety attacks; fam history of bipolar".  In other words, it appears that the Veteran's symptom manifestations were not attributable to his period of service but became manifest since the traumatic incident of a motor vehicle accident in 1999.  When the Veteran had the opportunity to report symptoms relating back to his time in service, he did not.  Instead, he reported problems since 1999.  A report to a medical professional would tend to be more candid and reliable as it was made for the purpose of treatment.  

Private records in the file regarding the accident indicate that it occurred in July 1999 and that the Veteran's wife suffered a traumatic brain injury, which placed additional burdens on the family.  In his claim for disability compensation received in December 2004, the Veteran alleged his mental disorder of depression and bipolar II began in service but became "totally disabling" in 1999.  Yet, his initial treatment records reflect that his mental disorder problems became manifest in the previous few years, not in service.  Moreover, if, as he alleges, he and his wife noticed that he had the same symptoms as his wife (who was found to have, and received treatment for, bipolar disorder), he provides no explanation as to why he did not report such symptoms to medical care providers/seek treatment. 

Second, it appears that the Veteran's accounts of having bipolar disorder ever since service are compensation-driven, and thus the elements of bias and self-interest become a factor in determining the Veteran's credibility.  The records, including the outpatient report of his initial visit to VA in October 2004 and an August 2005 Social Security Administration determination, show that the Veteran lost his job in May 2004.  Evidently, he was terminated after being found lying on the floor in a fetal position.  At his Board hearing, the Veteran discussed that his employer had recognized that he had mental problems.  He filed for Social Security disability compensation (and was awarded benefits in part due to a secondary diagnosis of affective/mood disorders) and also filed for VA compensation in December 2004.  Thus, with the additional stressors documented since the 1999 motor vehicle accident, over time it appears the Veteran's work performance suffered and he lost his job in May 2004.  Financial considerations evidently became a vital concern in the months following his job loss, and obtaining VA compensation would undoubtedly help allay stress experienced following the job loss.  

Third, inconsistencies in the Veteran's statements tend to show he lacks credibility.  In fact, the VA examiner in March 2012 commented upon the inconsistencies in the Veteran's reports to various providers, particularly in regard to his drug (marijuana) and alcohol usage.  For example, he reported to the examiner that he used marijuana about once a month, but the examiner noted that lab results that day showed THC levels to be much higher than one would expect to see with a once-per-month cannabis use habit.  The examiner also noted that on a neurology clinic report of January 2009 the Veteran gave a different history of use of alcohol and cannabis than what was reported that day, and pointed out that the Veteran claimed in January 2009 to have quit alcohol in July 2008 and that he had not smoked marijuana since service when there were plenty of records to contradict this claim.  In short, the Veteran's inaccurate reporting of drug and alcohol use calls into question his truthfulness in his assertions of psychiatric symptoms over time since service.  

With consideration of such factors as inconsistent statements and consistency with other evidence of record, bias, and self-interest, the Board gives more weight to the medical evidence of record, which is silent for complaint, diagnosis, or treatment for bipolar disorder in service or for over 10 years following the Veteran's separation from active duty.  In other words, irrespective of the fact that the lay evidence is unaccompanied by contemporaneous medical evidence of psychiatric symptoms since service, the Veteran's lay statements of continuity lack credibility. 

For the foregoing reasons, then, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran.  That is, the preponderance of the evidence is against the claim of service connection for bipolar disorder based on continuity of symptomatology under 38 C.F.R. § 3.303(b). 

In the absence of continuity of symptomatology, service connection based on the initial diagnosis after service may be established under 38 C.F.R. § 3.303(d).  There is no question that the Veteran now has a diagnosis of bipolar disorder, initially documented in 2004.  What remains to be shown to establish service connection is that the current disability is related to the service.  

It is not in dispute that the Veteran tested positive for marijuana use in service.  He maintains that instead of seeking treatment for psychiatric symptoms during service, he self-medicated with marijuana and alcohol.  The Board notes that testing positive for marijuana merely reflects illicit drug use in service and does not, on its face, substantiate he had symptoms of a bipolar disorder therein.  In support of his claim, the Veteran submitted an April 2007 statement by a VA staff psychiatrist who noted that the Veteran reported he smoked pot in service to medicate himself for symptoms of depression and anxiety he was then experiencing and "that makes it quite likely that his [b]ipolar [d]isorder first manifested when he was in the service and consequently service connected."  The only other medical opinion of record that addresses whether the current diagnosis is related to service is that of the March 2012 VA examiner who disagreed with the VA psychiatrist.  Rather, the VA examiner concluded that it was less likely as not that the Veteran's diagnosed bipolar disorder was related to service.  

In considering the medical opinions of record, the Board finds that the preponderance of the evidence is against there being a link between the current bipolar disorder and an injury, disease or event in service.  In that regard, as noted the record contains evidence both for and against the Veteran's contentions.  When evaluating these opinions, the Board must analyze the credibility and probative value of the evidence, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The "positive," or favorable, medical evidence supporting the Veteran's contentions consists of the April 2007 VA physician's statement.  However, there is no indication that the physician had opportunity to review (or was familiar with the contents of) the Veteran's STRs.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding that a physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion).  Had the physician seen the entire medical record, he would have remarked that the STRs, including the separation physical examination, were negative for any complaint, treatment, or diagnosis of a psychiatric disorder.  Thus, he did not reconcile his statement with the absence of psychiatric symptoms therein, or explain how marijuana use during service confirmed the presence of bipolar disorder.  He also did not reconcile the absence of complaints of, or treatment for, a psychiatric disorder for the period from service separation in 1992 until 2004, with the statement that the Veteran's current disorder is service-connected.  Clearly, his apparent conclusion that bipolar disorder is related to service is predicated in no small part on the Veteran's own reported history of the onset of the symptoms of bipolar disorder in service.  As earlier discussed, his reported history has been deemed not credible.  

Notwithstanding the foregoing, the physician's April 2007 statement might also be interpreted merely as a recitation of the Veteran's report of medical history and hope that his disorder was service-connected, and not a medical conclusion drawn by the physician at all.  In other words, the physician reported the Veteran's own mindset or belief that self-medication with marijuana in service was sufficient proof to show bipolar disorder initially manifested in service.  This manner of reading the report is more reasonable in light of the sentence that precedes the statement in question, which expresses that the Veteran had "been more hopefull [sic] about getting his disability."  

In contrast, the "negative," or unfavorable evidence, provided by the March 2012 VA examiner is based on a thorough review of the record and includes detailed description of the Veteran's documented medical history.  The examiner (a VA staff psychiatrist) could not medically relate the Veteran's current bipolar disorder to service.  She disputed the April 2007 statement, asserting that the statement was merely an expression of the Veteran's hope for obtaining disability compensation.  She also called into question the veracity of the Veteran's information, noting that he had not previously provided such information in the two and a half years he had been seeking treatment for his disorder at the VA.  She explained that there was no medical evidence suggesting a connection of the Veteran's bipolar disorder to service.  She noted a family history of substance abuse and mood and/or schizophrenic spectrum disorder, such that a "genetic vulnerability for these disorders would be a more likely connection than an etiology somehow related to his military service."  She also remarked about the inconsistencies in the Veteran's reports, as earlier noted, particularly with regard to alcohol and cannabis use, and indicated that the reasons for the Veteran's use of marijuana while on leave during service, and the types of stresses he may or may not have had, were the subject of speculation.  

Greater weight may be placed on one medical opinion over another opinion depending on factors such as reasoning employed by the medical professional, and whether or not, and to what extent, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The Board finds the VA examiner's March 2012 opinion to be entitled to greater probative weight than the presumed opinion of the VA staff psychiatrist in April 2007, because the VA examiner took into account a complete review of the Veteran's claims file and medical history, and she provided a complete rationale for her conclusion that was based on the significant facts in the record, to include the STRs (in that they are silent for any mental health problems) and the VA records (showing the Veteran initially sought treatment more than 10 years after service).  She also pointed to a nonservice-related etiology for the bipolar disorder (and substance abuse).  This cannot be said of the presumed opinion from the staff psychiatrist in April 2007, which is unaccompanied by detailed findings and/or rationale.  It was also based on history the Veteran provided (of anxiety and depression), which is inconsistent with psychiatric evaluations in service which detected no abnormality.  Therefore, it is accorded little probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, the fact that the April 2007 statement was based on an incomplete medical history makes it less probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).

The Board notes that subsequent to the March 2012 VA examination, additional VA outpatient records were obtained for the record.  Such records are dated up to December 2013 and essentially show continuing treatment for the bipolar disorder.  They appear consistent with the significant facts that support the conclusions drawn by the VA examiner (and do not provide a basis for relating the Veteran's bipolar disorder to his service). 

To the extent the Veteran asserts that there is an association between his bipolar disorder and his period of service, his opinion as a layperson is limited to inferences that are rationally based on his perception and does not require specialized education, training, or experience.  See 38 C.F.R. § 3.159(a) (defining competent lay and medical evidence).  Although he is competent to describe symptoms of anxiety and depression, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), the determination as to the presence or diagnosis of a mental disorder such as bipolar disorder is a medical question that requires medical knowledge/training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer a competent opinion on this question.  Other than the April 2007 VA physician's statement, which was previously discussed and found to not be probative on the question of etiology in light of the VA examiner's opinion, he does not cite to supporting medical opinion or medical literature.  Therefore, his statements concerning the etiology of his bipolar disorder are not competent evidence, and must be excluded.  That is, they cannot be considered competent evidence favorable to his claim. 

The medical opinion provided by the VA examiner, as discussed, is based on a review of the onset, clinical course, and status of the Veteran's mental disorder.  That examiner is qualified by education and training to offer a medical opinion on the etiology of the Veteran's bipolar disorder, and she concluded that there was no evidence to support a link between the Veteran's bipolar disorder and his period of service.  This evidence opposes rather than supports the claim.  

As the preponderance of the evidence is against the claim for service connection for bipolar disorder, the benefit of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).  For the reasons articulated above, service connection for bipolar disorder is not warranted.  


ORDER

The appeal seeking service connection for bipolar disorder is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


